DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 16/627,018 application filed December 27, 2019, which is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-11 in the reply filed on September 10, 2021, is acknowledged.
Claims 12-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 10, 2021.
Claims 1-11 are pending and have been fully considered.

Specification
The disclosure is objected to because of the following informalities: Parabenic acid should be parabanic acid.  
Appropriate correction is required.

Claim Interpretation
Applicant is remined that “[u]nder a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification” [In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322].  In the instant case, liquid organic acids with a high boiling point have been interpreted as organic acids with a boiling point of about 254o C as disclosed in page 2 of the instant specification “liquid organic acids with a high boiling point, such as pelargonic acid...”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al (US 2002/0062593 A1).
With respect to claim 1, Matsunaga et al discloses “[a] pest control device is provided with (1) a volatile substance holder, which includes a pest control component volatilization surface and a liquid volatilization surface, and (2) an indicator, which is composed of a wick and a bottle. The pest control component volatilization surface holds a pest control component volatile at ordinary temperature so that the pest control component can be volatilized into the air, while the liquid volatilization surface is able to hold a liquid volatile so that the liquid can be volatilized into the air. The wick is for supplying the liquid to the liquid volatilization surface of the volatile substance holder, while the bottle contains the liquid to be supplied to the liquid volatilization surface via the wick” [abstract].  More particularly, “[a]s a pest control device main body 1 and an indicator 2 (indicating means). The pest control device main body 1 is hollow inside, and is provided with a chamber 20, which can vent, and a dry battery holding section 30 that holds a dry battery 31…The terminals are connected, via a control circuit (not shown), to a motor 23b of an air stream generator 23 (air stream generating means)…that is disposed in the chamber 20…Inside the chamber 20, disposed are the air stream generator 23, which generates an air stream inside the chamber 20, and a volatile substance holder 40…The air stream generator 23 is provided with an air fan 23a, a motor 23b, which rotates the air fan 23a, and a supporting shaft 23c. The motor 23b drives the air fan 23a to rotate. The air fan 23a is attached to the motor 23b by the supporting shaft 23c. The motor 23b is fixed in the pedestal 21 by a motor supporting frame 24. The air fan 23a is disposed so as to face a volatile substance volatilization surface 41 of the volatile substance holder 40. In the pest control device shown in FIG. 2, the air fan 23a is disposed above the volatile substance holder 40, and is attached to the motor 23b, which is above the air fan 23a, by the supporting shaft 23c…Moreover, as shown in FIG. 1, a vent hole 11b, which acts as an air inlet, is disposed, for example, on a side wall 12 of the pest control device main body 1” [paragraphs 0048-0052].  The pest control device main body 1 corresponds to the evaporator of instant claim 1 while the chamber 20 corresponds to the gas circulation pipe and evaporation section.  The pest control component volatilization surface/ liquid volatilization surface or pest control component holding material 45a (discussed below) correspond to the material with a specific surface.  The air stream generator 23 corresponds to the gas circulator, which directs air from the vent hole 11b (inlet) to the vent hole 11a (outlet).  Matsunaga et al further discloses “the pest control component holder 45 may have any arrangement, provided that the pest control component holder 45 holds the pest control component so that the pest control component can be volatilized into the air. However, preferred is such an arrangement that the pest control component holder 45 allows the pest control component to be appropriately volatilized by means of the air stream passing through the pest control component holder 45, as an arrangement where it is easy to control the end point and an operation of the pest control device can be interrupted.  For this reason, it is preferable that the pest control component holding material 45a of the pest control component holder 45 the pest control component to be appropriately volatilized by using the air stream passing through the pest control component holding material 45a.  Listed here are examples of raw materials to prepare the pest control component holding material 45a to be used in the pest control component holder 45: paper, non-woven fabric, cloth, sponge, pulp, a resin film, ceramics, porous resin (polypropylene foam, urethane foam, and the like), synthetic fiber (nylon, polyester, polypropyrene, polyethylene, and the like), natural fiber (wool, silk, cotton, hemp, and the like), inorganic fiber (glass fiber and the like), inorganic moldings and products of those materials….It is preferable that the pest control component holding material 45a has a large surface area with respect to volume, in order to constitute the pest control component volatilization surface 45b. Moreover, the pest control component holding material 45a is preferred to have a large gas permeability. For this reason, for example, a net-like shaped or a honeycomb-like shaped material is preferably used for the pest control component holding material 45a” [paragraphs 0070-0073].  Additionally, “[t]he pest control component of the present invention is not limited to a specific compound, provided that the pest control component can control a pest…and is volatile at ordinary temperature. However, preferred for the pest control component is a compound in a pyrethroid group, in view of the pest control activity and the volatility.  The compound in the pyrethroid group is a natural pyrethrin or synthetic pyrethroid” [paragraphs 0075-0076].  The pest control component corresponds to the liquid impregnating the material of instant claim 1.  Pyrethrins have normal boiling points ranging from 137 to 200o C.  Note that, while Matsunaga et al does not explicitly disclose the liquid retention capacity of the pest control component holding material 45a, since said materials are the same as or similar to those recited in the instant specification, it is expected, absent evidence to the contrary, that said holding material 45a has the recited liquid retention capacity (compare the teaching of foams and sponges above with the disclosure on the bottom of page 6 and the top of page 7 of the instant specification).   Finally, the aforementioned wick corresponds to the recharger of the instant application.
With respect to claim 2, pyrethrins correspond to the recited esters with biocide activity.  
With respect to claim 3, pest control device main body 1 and chamber 20 has a vertical axis.

With respect to claim 6, applicant is reminded that it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced [In re Harza, 274 F.2d 669, 124 USPQ 378].
With respect to claim 11, the volatile substance holder 40 corresponds to the members arranged to mount the evaporation section reversibly in the gas circulation pipe.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al (US 2002/0062593 A1) in view of Bowen et al (US 2018/0199627 A1).
Matsunaga et al discloses “a bottle 3 (liquid containing means, liquid container) for containing the liquid 5 to be supplied to the liquid holder 46 in the volatile substance holder 40, and (b) a wick 4 as liquid supplying means (liquid supplying system) for supplying the liquid 5, which is contained in the bottle 3, to the liquid holder 46” [paragraph 0087].  The bottle 3 corresponds to the reserve containing liquid.
Matsunaga et al does not disclose a liquid circulator configured to suction the liquid in the reserve and discharge the liquid into a liquid distributor that sprays the liquid on or in material with a specific surface.
However, Bowen et al, which is concerned with vaporization devices, discloses “wickless vaporizers, in which vaporizable material is moved from a fluid reservoir [108 in figure 1] to an atomizer (e.g., heater) without a wick or without using capillary action. Such wickless variations may be beneficial because they may allow enhanced control of the dose (e.g., amount of vaporizable material delivered to the atomizer/heater and therefore the amount of vapor formed). In general, any of the apparatuses described herein may include a fluid flow modulator for controlling the flow (e.g., bulk or mass-transport flow) of vaporizable fluid from the reservoir to the atomizer/heater. The fluid flow modulator may include…one or more pressure-regulating elements ("pressure regulator") [such as] an active pumping/compressing element” [paragraph 0085] that pumps vaporizable fluid to the atomizer 104.  The pump corresponds to the liquid circulator and the atomizer corresponds to the liquid distributor.
prima facie obvious.

Allowable Subject Matter
Claims 4 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 4, the device of Matsunaga et al is rigid, i.e., not flexible, which is a necessary requirement for a hose.  Moreover, it is not clear that there would be any advantage to making the device of Matsunaga et al flexible.  With respect to claim 7, Matsunaga et al does not disclose “a mechanism arranged to remove the material from the evaporation section of the gas circulation pipe, plunge the material in the tub and return the material to the evaporation section of the gas circulation pipe.”  Additionally, such a mechanism does not appear to be apposite with the teaching of the reference. With respect to claim 9, Matsunaga et al does not disclose any device component that injects the pest control component into air upstream of the pest control component holding material 45a.  Indeed, such a device appears to be contrary to the teaching of Matsunaga et al, which particularly discloses the aforesaid the pest control component holding material 45a.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772  
March 22, 2022